Opinion by
Will-son, J.
§ 174. Certiorari; petition for, must show what. When a certiorari is sought upon the ground that the justice’s court had decided the case unjustly upou the merits, the petition must set forth, substantially, the evidence which was before the justice, and allege that it was all the evidence adduced on the trial. And it must also be shown in the petition that the injustice complained of was not caused by the petitioner’s own fault or negligence. In this case, the petition alleged as follows: “Said Jackson introduced himself and two other witnesses, who testified to the value of said stock, which values, petitioner states, were extravagant and unreasonable, and not warranted by the market;'that there was no positive evidence introduced to prove the killing of all of said animals; that the above and foregoing, as stated, is all the evidence adduced on said trial.” There is no statement in the petition of the substance of the testimony of Jackson and the other two witnesses. Held, that the petition was insufficient. Mere conclusions and general assertions as to the effect and character of the evidence will not do. The evidence itself, in substance, must be stated, so as to enable the judge to whom the petition is presented, to determine whether or not injustice has been done the petitioner. [W. & W. Con. Rep. §§ 73, 551, 1108, 1251, 1113.] The motion to dismiss the certiorari, because of insufficiency of the petition, was properly sustained.
Affirmed.